DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21, 23-28, 31 and 33-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-14 of USPN 10489952 in view of Musial et al. US2015/0294136. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 21 of the instant application against Claim 1 of USPN 10489952).

Claim
Application#16660193
Claim
USPN # 10489952
21
A cosmetic transformation system comprising: a computing platform including a hardware processor and a system memory;
1
A cosmetic transformation system comprising: a computing platform including a hardware processor and a system memory;
21
an image synthesis software code stored in the system memory; the hardware processor configured to execute the image synthesis software code to:  
1
an image synthesis software code stored in the system memory; the hardware processor configured to execute the image synthesis software code to:
21
 10receive a user image depicting a user of the cosmetic transformation system; receive a reference image for transforming to resemble the user image, the reference image projecting an identifiable persona; 

1
receive a user image depicting a user of the cosmetic transformation system; receive a reference image for transforming to resemble the user image, the reference image projecting an identifiable persona; 
21
obtain first metadata describing first key geometric features of the user 
1
generate a user image metadata describing the user image, based on 


1
Musial et al. discloses that metadata of the image contains geometric features of the facial image, Paragraph [0028]. It would have been obvious to include data related to the facial image in the metadata for further processing.
21

transform the reference facial image to resemble the user facial image, based on the first metadata describing first key geometric features of the user facial image and the second metadata describing second key geometric features of the reference facial image; wherein transforming the reference facial image preserves the identifiable persona projected by the reference facial image.


1
transform the reference image to resemble the user image, based on the user image metadata and the reference image metadata; wherein transforming the reference image preserves the identifiable persona projected by the reference image.



Claims 23-28 of the instant application is equivalent in scope with Claims 2-7 of USPN 10489952.

Claim 31 of the instant application is equivalent in scope with Claim 8 of USPN 10489952 in view of Musial et al. US2015/0294136. See the Claim-Comparison Table above for further explanation.

Claims 33-38 of the instant application is equivalent in scope with Claims 9-14 of USPN 10489952.



Allowable Subject Matter
Claims 22, 29-30, 32, 39-40 are objected to as being dependent upon a base claim which is rejected, but would be allowable if the double patenting rejections of the base claims are alleviated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666